--            Case 3:21-cr-01991-BTM Document 30 Filed 09/09/21 PageID.82 Page 1 of 2
 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERNDISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                   v.                                (For Offenses Committed On or After November 1, 1987)
            JOSE LUIS MORALES-SEVILLA(!)
                                                                        Case Number:          3:21-CR-01991-BTM

                                                                     Federal Defenders
                                                                     Defendant's Attorney
 USM Number                        07180-298

 • -
 THE DEFENDANT:
 ~    pleaded guilty to count(s)          I of the Information

 D    was found guilty on count(s)
      after a plea ofnot guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section/ Nature of Offense                                                                                     Count
 8:1326(A),(B)-Attempted Reentry Of Removed Alien (Felony)                                                                  I




      The defendant is sentenced as provided in pages 2 through                2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)

 D   Count(s)
                -------------- is                                         dismissed on the motion of the United States.

 ~    Assessment: $100.00 to be paid at the rate of$25 per quarter through the Inmate Financial Responsibility Program.


 •    NTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ~   No fine                   D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                    Sentember 8, 202 I
                                                                    Date oflmposition of Sentence


                                   Sep 09 2021

                                    s/ SuzanneA
           Case 3:21-cr-01991-BTM Document 30 Filed 09/09/21 PageID.83 Page 2 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 JOSE LUIS MORALES-SEVILLA (1)                                            Judgment - Page 2 of 2
CASE NUMBER:               3:21-CR-01991-BTM

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Twenty-Four (24) months as to count 1.


                                                                    n.BARRTDMOSKOWITZ
                                                              UNITED STATES DISTRICT WOGE



•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant must surrender to the United States Marshal for this district:
      •     at
               ---------                  A.M.                on
      •     as notified by the United States Marshal.
                                                                    ------------------
      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to
                                                                             ----------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL


                                   By                     DEPUTY UNITED STATES MARSHAL
                                                                '   .
                                                                                        .   .   3:21:CR-01991-BTM
